 Case 4:20-cv-00329-WTM-CLR Document 6 Filed 05/18/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


IN RE:


ABUNDANT LIFE WORSHIP
CENTER OF HINESVILLE, GA,
INC.,

        Debtor.




ABUNDANT LIFE WORSHIP
CENTER OF HINESVILLE, GA,
INC.,

        Appellant,

V.                                                  CASE NO. CV420-329


JBB HOLDINGS, LLC

        Appellee.


                                   ORDER


       Before     the   Court    is    Appellant's         Motion   to   Dismiss

Appeal, which Appellee has not opposed. (Doc. 5.) In its

motion,      ^'Appellant   requests       that      the    Court    dismiss   the

Appeal because the issues raised therein have been rendered

moot    by     intervening      actions       since       the   filing   of   the

Appeal." (Id. at 3.) Pursuant to Federal Rule of Bankruptcy

Procedure       8023,              appeal     may     be    dismissed    on   the

appellant's motions on terms agreed to by the parties or

fixed     by    the     district      court    or     BAP."      After   careful

consideration, Appellant's motion (Doc. 5) is GRANTED and
 Case 4:20-cv-00329-WTM-CLR Document 6 Filed 05/18/21 Page 2 of 2



this   appeal is DISMISSED.    Each   party shall bear its      own

costs and attorneys' fees. The Clerk of Court is DIRECTED

to close this case.


       SO ORDERED this      day of May 2021.




                                 WILLIAM T. MOORE, JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
